Citation Nr: 0702782	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to an increased rating for residuals of 
lacerations of the back, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from May 1971 to April 
1976.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 2002 decision by the RO.  By a 
December 2004 action, this case was remanded by the Board for 
further development.

In February 1977 the RO granted service connection for scars, 
residuals of lacerations of the back, with a 10 percent 
disability rating effective from April 20, 1976.  The 
decision noted that a VA examination in June 1976 showed 5 
laceration scars averaging 3 inches in length on the left 
side of the back.  Two of the scars were more prominent and 
tender, with some involvement of Muscle Groups II and XX.  

In its December 2004 remand for further development, the RO 
was requested to schedule the appellant for VA skin and 
muscle examinations in order to determine the current degree 
of severity of the residuals of back lacerations and in 
particular to identify the muscle groups involved as a result 
of the in-service injury(ies) and to determine the severity 
of the resulting muscle injuries, if any.  

In an October 2005 post-remand examination by a VA 
orthopedist, the veteran complained of persistent pain and 
tenderness in the back, persistent pain in the left shoulder, 
some weakness in his left arm, and some atrophy of the 
muscles in his left shoulder.  He had a laceration over the 
posterior aspect of his left shoulder involving muscle group 
II, and on his back involving muscle group XX.  Although the 
examiner clearly identified both muscle groups, just as was 
noted many years ago by the 1977 rating decision, when the RO 
issued a supplemental statement of the case in November 2005 
it limited its consideration to the upper back and shoulder 
impairment.  Why the RO did not address the lower back 
laceration residuals, including the effects on muscle group 
XX is not clear.

Despite the adjudicatory omission, the Board notes several 
deficiencies in the VA examiners' reports.  Although a scar 
examination was conducted, only the posterior shoulder scar 
was described; the low back laceration scarring was not.  
Moreover, on orthopedic evaluation, the examiner made no 
assessment of the disabling effects of pain when he stated 
that pain occurred at the extremes of range of motion 
testing, or when he pointed out that repetitive use caused 
loss of function, including pain and fatigability.  He did 
not describe any tests of joint movement against varying 
resistance, which had been requested.  Instead of describing 
the severity of the muscle atrophy he observed in the 
posterior left shoulder area, the examiner said it could not 
be measured, and he made no estimate.  The report contained 
no assessment of the weakness the veteran complained of in 
his left arm.  The examiner's concluding comment was that 
repetitive use caused increased aching and pain, soreness, 
tenderness, and fatigability, but he did not indicate the 
muscle group (II or XX) or joint(s) to which he was 
referring.  Additionally, while he reported that there was no 
evidence of damage or atrophy of muscle group XX, he 
nevertheless noted decreased range of motion with pain at the 
extremes.  Whether the limitation of motion was due to 
service-connected muscle damage or service-connected 
scarring, or was due to something else entirely is not 
discernible.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).

Accordingly, the matter is hereby REMANDED for the following 
actions.

1.  Schedule the appellant for VA skin 
and muscle examinations in order to 
determine the current degree of severity 
of his back laceration residuals and in 
particular to describe low back 
laceration scarring and to identify the 
impairment of muscle groups II and XX and 
the resulting functional losses.  The 
claims file must be made available to, 
and be reviewed by, the examiner(s) in 
conjunction with the examination(s).

Specific findings should be made with 
respect to the location, size (length, 
width, depth) and shape of any low back 
scars identified as a result of the 
examination with a detailed description 
of any associated pain or tenderness as 
well as any limitations caused by any 
adhesions or nerve impairment, including 
impairment affecting motion and strength 
of the low back area.  

In reporting the results of range of 
motion testing (in degrees for each plane 
of motion), the examiner should identify 
any objective evidence of pain and the 
specific limitation of motion, if any, 
caused by pain.  The examiner should 
assess the extent of any pain, weakness, 
incoordination, and fatigability, 
including that which occurs with 
repetitive use, and this should be 
equated with additional loss of joint 
motion beyond that shown clinically.  The 
functional losses should be expressed in 
additional degrees of limited motion.  
This should be done for both the shoulder 
and the low back.

The examiner should address the 
impairment of muscle groups II and XX.  
The cardinal signs and symptoms of muscle 
disability recognized by VA at 38 C.F.R. 
§ 4.56(c) should be addressed:  loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
The severity of the veteran's muscle 
disabilities should be described as 
slight, moderate, moderately severe, or 
severe pursuant to the definitions 
contained in 38 C.F.R. § 4.56(d).  It 
should be specifically noted whether 
impairment of muscle group XX has caused 
any limitation of motion of the low back 
or functional losses that equate to such 
limitation of motion.

2.  Upon receipt of the VA examination 
report(s), the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

3.  Thereafter, the RO should re- 
adjudicate the appellant's back 
lacerations claim.  The RO should 
specifically address all scarring, upper 
and lower back, and the effects of 
impairment to both muscle groups II and 
XX.  Consideration should be given to 
whether separate ratings should be 
assigned for the different muscle groups 
and the joints affected by muscle 
impairment or for the separate scars.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and the applicable law, 
regulations and Diagnostic Codes 
(including Diagnostic Codes 7801-7805 
both new and old versions, 5302, 5320, 
5242 both new and old versions, and 5200-
5203) considered pertinent to the issue 
currently on appeal.  Consideration 
should include Esteban v. Brown, 6 Vet. 
App. 259 (1994), DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), and 38 C.F.R. 
§ 3.321.  All relevant evidence of record 
should be addressed.  An appropriate 
period of time should be allowed for 
response.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

